[Cite as State v. Leggett, 2018-Ohio-1655.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                     Court of Appeals No. WM-17-008

        Appellee                                  Trial Court No. 96CR000032

v.

Jonathon D. Leggett                               DECISION AND JUDGMENT

        Appellant                                 Decided: April 27, 2018

                                              *****

        Katherine J. Zartman, Williams County Prosecuting Attorney,
        and Stacey S. Stiriz, Assistant Prosecuting Attorney, for appellee.

        Jonathan D. Leggett, pro se.

                                              *****

        SINGER, J.

        {¶ 1} Appellant, Jonathon D. Leggett, appeals from the September 28, 2017

judgment of the Williams County Court of Common Pleas denying appellant’s

postconviction motion to set aside his alleged void judgment of conviction journalized on

March 6, 2000. For the reasons which follow, we affirm. On appeal, appellant asserts

the following assignments of error:
              ASSIGNMENT OF ERROR #1: THE JUDGMENT IS VOID IN

       THE ABOVE STYLED CASE BECAUSE THE JUDGMENT HAS BEEN

       PROCURED BY FRAUD AND IS THEREFORE VOID. THE

       JUDGMENT IS ALSO VOID BECAUSE OF IMPROPER PROCEDURE.

              ASSIGNMENT OF ERROR #2: THE CONVICTION IS VOID

       BECAUSE OF A VIOLATION OF DUE PROCESS UNDER OHIO

       CONST. ART I SEC. 16 AND U.S. CONST.AMEND.XIV.

       {¶ 2} The underlying facts in this case were set forth in State v. Leggett, 6th Dist.

Williams No. WM-97-029, 1998 Ohio App. LEXIS 4078 (Sept. 4, 1998). This case

began in 1992 with the death of a two-year-old child who was in the exclusive care of

appellant at the time of her death. At that time, appellant entered an Alford plea, pursuant

to North Carolina v. Alford, 400 U.S. 25, 27 L. Ed. 2d 162, 91 S. Ct. 160 (1970), to one

count of negligent child endangerment and one count of obstructing justice. A nolle

prosequi was entered as to the remaining crimes charged in the indictment.

       {¶ 3} The prosecutor continued to review the evidence and reevaluate the DNA

evidence through specialized testing and eventually determined that appellant could not

be ruled out as a contributor. Therefore, in 1996, appellant was indicted for rape and

manslaughter regarding the child’s death. In 2000, appellant was convicted and

sentenced to life imprisonment for the rape offense and 10-25 years of imprisonment for

the involuntary manslaughter offense. The sentences were ordered to be served




2.
consecutively. His conviction and sentence were affirmed on appeal. State v. Leggett,

6th Dist. Williams No. WM-00-003, 2002 Ohio App. LEXIS 470 (Feb. 8, 2002).

       {¶ 4} On appeal, we noted that this court and a federal court had previously

rejected appellant’s double jeopardy claim and, therefore, found the issue was barred by

the doctrine of res judicata. Id. at *4. We also rejected claims of bad faith by the

prosecution in ordering additional DNA testing and ineffective assistance of counsel, id.

at *5-6, and found his convictions were not contrary to the manifest weight of the

evidence, id. at *10. Nonetheless, appellant continues to challenge the DNA evidence

and the second indictment.

       {¶ 5} On May 2, 2017, appellant filed a pro se postconviction motion for a void

judgment asserting his conviction had been procured by a fraud committed by the

prosecution. Appellant also argued the judgment of conviction was void and subject to

relief under Fed.Civ.R. 60(b)(4). This motion again raised issues regarding the DNA

evidence and claims of double jeopardy, as well as an allegation that appellant’s juvenile

delinquency record was used to enhance his sentence.

       {¶ 6} On September 27, 2017, the trial court denied the motion because it was

untimely under R.C. 2953.21 and all of the claims are barred by the doctrine of res

judicata because they were or could have been raised in prior proceedings. Upon a

review of appellant’s assignments of error and the judgment of the trial court, we find the

trial court did not err in its judgment. Therefore, we find appellant’s two assignments of

error not well-taken.




3.
       {¶ 7} Furthermore, the state requests in its brief that appellant be declared a

vexatious litigator and be banned from filing any future pro se pleadings. We refer the

prosecutor to R.C. 2323.52(B), which provides the remedy for a prosecutor contending

with a vexatious litigator. See Watkins v. Perry, 11th Dist. Trumbull No. 2017-T-0031,

2017-Ohio-9347, ¶ 25; Watkins v. Pough, 11th Dist. Trumbull No. 2016-T-0100, 2017-

Ohio-7026, ¶ 41. This court does not have the authority to declare an individual a

vexatious litigator. Howard v. Indus. Comm., 6th Dist. Lucas No. L-04-1037, 2004-

Ohio-5672, ¶ 6.

       {¶ 8} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Williams County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.



4.